Per Curiam :
We think the form of some of the communications sent by the respondent were quite improper as indicating that action, or. legal proceedings had been instituted to collect a debt. But they seem to have been sent several years ago, none of them later than 1902, and so . far as appears the respondent lias, ceased to adopt such methods since that time. The letter to the Union Club does not seem ’to have been written directly by the respondent, and, his only connection with it seems to be 'that he was at that time the attorney for this association by whom it was issued, it being sent in his name. We consider that it is quite improper for an attorney to send com*493munieations to persons against whom he has claims to collect in such a form as to lead to the impression that an action has been commenced or that legal proceedings are pending to collect the claim, and if such course is adopted and persisted in by an attorney it would require discipline, but considering the time that has elapsed since these objectionable communications were sent, and that the methods at first adopted seem to have been discontiniied, we do not think we would' be justified in disciplining this respondent, expressing, however, our disapproval of the methods adopted. The fact that notices from a collecting agency are sent out under the name of an attorney with his knowledge makes the attorney responsible for the methods adopted by the association. We strongly disapprove of the adoption.by an attorney of such methods as are disclosed in this record, and shall deem it a proper matter for discipline if it should appear that such methods are adopted either by an attorney or under his name by án association that he authorizes to use his name.
With this statement these proceedings will be dismissed.
Present — Ingraham, . Laughlin, Clarke, Houghton and Scott, JJ.
Proceeding dismissed. Settle order on notice.